Name: 78/45/EEC: Commission Decision of 19 December 1977 establishing a Scientific Committee on Cosmetology
 Type: Decision
 Subject Matter: EU institutions and European civil service;  chemistry
 Date Published: 1978-01-17

 Avis juridique important|31978D004578/45/EEC: Commission Decision of 19 December 1977 establishing a Scientific Committee on Cosmetology Official Journal L 013 , 17/01/1978 P. 0024 - 0025 Finnish special edition: Chapter 13 Volume 8 P. 0042 Greek special edition: Chapter 13 Volume 7 P. 0036 Swedish special edition: Chapter 13 Volume 8 P. 0042 Spanish special edition: Chapter 13 Volume 8 P. 0089 Portuguese special edition Chapter 13 Volume 8 P. 0089 COMMISSION DECISION of 19 December 1977 establishing a Scientific Committee on Cosmetology (78/45/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the drawing up and amendment of the Community rules governing the composition, manufacturing characteristics, packaging and labelling of cosmetic products involve the examination of scientific and technical problems of considerable complexity; Whereas the search for solutions for these problems requires the assistance of scientists highly qualified in the fields relating to medicine, toxicology, biology, chemistry or other similar disciplines; Whereas the relations with these groups must be of a permanent nature, within an advisory committee to be attached to the Commission, HAS DECIDED AS FOLLOWS: Article 1 There is hereby attached to the Commission a Scientific Committee on Cosmetology, hereinafter called "the Committee". Article 2 1. The Committee may be consulted by the Commission on any problem of a scientific or technical nature in the field of cosmetic products and particularly on substances used in the preparation of cosmetic products and on the composition and conditions of use of these products. 2. The Chairman of the Committee may draw the attention of the Commission to the advisability of consulting the Committee on any matter falling within the competence of the latter on which an opinion has not been sought. Article 3 The Committee shall consist of not more than 15 members. Article 4 The members of the Committee shall be appointed by the Commission from among highly qualified leading scientific figures with competence in the fields referred to in Article 2. Article 5 1. The term of office of a member of the Committee shall be three years. A member's appointment may be renewed. Upon the expiry of the period of three years, the members of the Committee shall remain in office until they are replaced or their appointments are renewed. 2. Where a member is unable to carry out his duties, or in the event of his death or resignation, he shall be replaced for the remainder of his term of office in accordance with the procedure laid down in Article 4. 3. Members shall not be remunerated for their services. Article 6 The Committee shall elect from among its members for a term of three years a chairman and two vice-chairmen, who shall be eligible for re-election, save in respect of a period immediately following two successive three-year terms of office completed by them. Article 7 1. The Committee may form working parties from among its members. 2. The task of the working parties shall be to report to the Committee on subjects determined by the latter. Article 8 1. The Committee and the working parties shall meet when convened by the Commission. 2. Representatives of the Commission departments concerned shall attend the meetings of the Committee and of the working parties. 3. The Commission may invite leading figures with special qualifications in the subjects under study to attend these meetings. 4. The Commission shall provide secretarial services for the Committee and the working parties. Article 9 1. The proceedings of the Committee shall relate to requests by the Commission for opinions. When requesting the opinion of the Committee, the Commission may specify a period within which such opinion must be delivered. 2. Where the opinion requested is the subject of unanimous agreement by the members of the Committee, they shall establish their joint conclusions. Failing unanimity, the various positions adopted during the proceedings shall be entered in a report drawn up under the responsibility of the Commission. Article 10 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs members of the Committee that the opinion requested relates to a subject of a confidential nature such members shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee. In such cases, only the members of the Committee and the representatives of the competent Commission departments shall attend the meetings. Article 11 This Decision shall come into force on 19 December 1977. Done at Brussels, 19 December 1977. For the Commission Richard BURKE Member of the Commission